Citation Nr: 1637232	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for atrial fibrillation, to include claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967. He had service in the Republic of Vietnam, where his awards and decorations included the Combat Medic's Badge and Purple Heart Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by RO. In April 2014, the Veteran testified at a hearing before the undersigned at the RO. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is of record. 

The Board remanded this issue in December 2014 and December 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

2. The Veteran's atrial fibrillation was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein and was not caused by or permanently made worse by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in September 2011 and June 2012. The claim was last adjudicated in April 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate to evaluate this claim for service connection as the examinations and the medical opinions obtained were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was most recently remanded to the RO in December 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ to obtain an addendum opinion as to whether the Veteran's service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD) aggravated his atrial fibrillation. The requested opinion was provided in March 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that his atrial fibrillation onset secondary to service-connected disability, specifically posttraumatic stress disorder (PTSD) and/or diabetes mellitus. However, the preponderance of the evidence is against a finding that the Veteran's atrial fibrillation was secondary to service-connected disability or that it onset due to herbicide exposure during service and the appeal will be denied. 

Service treatment records contain no documentation of complaints of or treatment for atrial fibrillation.

An April 2008 hospital discharge summary report reflects that the Veteran was admitted with a transient ischemic attack (TIA). There was no evidence of arrhythmia however transesophageal echocardiogram showed that the Veteran developed atrial fibrillation with "RVR." Discharge diagnoses were TIA likely secondary to paroxysmal atrial fibrillation and paroxysmal atrial fibrillation, newly diagnosed.

In an October 2011 statement, the Veteran's treating primary care physician opined that the Veteran's service-connected PTSD "certainly aggravated and probably caused the atrial fibrillation."

The March 2012 report of VA diabetes mellitus examination documents a diagnosis of diabetes mellitus. Noted complications of the Veteran's diabetes included erectile dysfunction, "cardiac condition(s)" and stroke. 

The corresponding March 2012 report of VA heart conditions examination reflects diagnoses of acute, subacute, or old myocardial infarction (date of diagnosis: 2007); atherosclerotic cardiovascular disease (date of diagnosis: 2009); congestive heart failure (date of diagnosis: 2009); and, supraventricular arrhythmia (date of diagnosis: 2008). The examiner reported that the Veteran developed atrial fibrillation in 2008 after undergoing a transesophageal echocardiogram and had been on chronic heart medications and anticoagulation since then due to a TIA. Also noted was history of acute myocardial infarction (AMI) in 2007 with heart catheterization and no stents placed. 

The examiner opined that the claimed atrial fibrillation was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that diabetes was not a feature of atrial fibrillation. Rather, the examiner explained that atrial fibrillation is a feature of coronary artery and atherosclerotic disease and that an electrical abnormality within the heart causing an arrhythmia is more likely to be caused from more common factors such as cardiomyopathy, thyrotoxicosis, hypertension and valvular heart disease as well as rheumatic conditions and infections. Observing that the Veteran had a cerebrovascular accident and TIA and then developed atrial fibrillation, the examiner concluded that the atrial fibrillation was more related to a cardiovascular disorder rather than an endocrine disorder. The examiner concluded that it was less likely that the Veteran's diabetes caused his atrial fibrillation.

Similarly, the examiner opined that the Veteran's atrial fibrillation was less likely than not proximately due to or the result of his service-connected PTSD. The examiner explained that only one study addressed stress from PTSD causing atrial fibrillation. However, after the stressor was relieved, the atrial fibrillation resolved. The examiner noted it was a very small and incomplete study which could not confirm chronic atrial fibrillation as a co-morbid condition of PTSD. The examiner concluded there was no known relationship between PTSD and atrial fibrillation documented in the established medical standards in practice. Accordingly, the Veteran's PTSD was not a causative agent of his atrial fibrillation more than his CVA and TIA which were well documented.

A May 2014 statement from the Veteran's physician reflects that the Veteran has a history of hypertension, diabetes, paroxysmal atrial fibrillation, hyperlipidemia and prior CVAs. The physician explained that atrial fibrillation was more common in patients with hypertension and diabetes mellitus, factors the Veteran had in his past medical history.

A May 2014 statement from the Veteran's primary care physician reflects that the Veteran is treated for diabetes mellitus and atrial fibrillation. The physician opined that fluctuations of blood sugars result in an exacerbation of atrial fibrillation.

A March 2015 private treatment record reflects that the Veteran had a history of atrial fibrillation, hypertension, hyperlipidemia, prior CVAs, diabetes mellitus and a patent foramen ovale. Cardiac PET stress test was negative for ischemia. On examination, the assessments were paroxysmal atrial fibrillation, CVA, hypertension, patent foramen ovale and hyperlipidemia. The physician noted the Veteran was doing very well from a cardiac perspective.

The May 2015 report of VA heart conditions examination reflects a diagnosis of supraventricular arrhythmia (date of diagnosis: 2008). The examiner noted the previous diagnosis of coronary artery disease but found there was insufficient evidence to support a diagnosis of myocardial infarction. The Veteran reported that he had strokes in 2007 and was then diagnosed with atrial fibrillation in 2008 after another TIA. He was not diagnosed with diabetes mellitus until 2011. The examiner reported that none of the Veteran's heart conditions, atrial fibrillation, qualify within the generally accepted medical definition of ischemic heart disease.

The examiner opined that the claimed atrial fibrillation was less likely than not proximately due to or the result of the Veteran's service-connected condition. Observing the Veteran's treating physician's opinion that his PTSD had contributed to his atrial fibrillation, the examiner explained that there was no hard evidence of an etiological relationship in the medical literature. The examiner noted a twin study demonstrated increased risk (23 percent compared to 9 percent) for all cardiovascular diseases in people with PTSD than in those without it but concluded that there was no research to demonstrate a causal relationship between the diagnoses.

The examiner also noted that research showed that patients with diabetes were 40 percent more likely to be diagnosed with atrial fibrillation and the risk of atrial fibrillation rose by 3 percent for each additional year the patients had diabetes. For patients with HGBA1C of greater than 9 percent, risk of atrial fibrillation doubled over those without diabetes. However, patients with well-controlled diabetes, like the Veteran, were about equally likely to have atrial fibrillation as people without diabetes.

The examiner noted that other research showed that numerous factors can predispose the atria to fibrillation, including hyperthyroidism, acute pulmonary embolus, acute alcohol ingestion, pneumonia, myocardial infarction, acute pericarditis, acute myocarditis, electrolyte abnormalities and electrocution after cardiac surgery, particularly CABG and valvular surgery. More insidious causes of atrial fibrillation included ischemic heart disease, rheumatic valve disease, cor pulmonale, hypertension, cardiomyopathies, congenital heart disease and senescent heart disease.

Reviewing the statements of the Veteran's treating physicians in light of the research, the examiner concluded that there was increased risk of atrial fibrillation but no etiological connection of diabetes mellitus to atrial fibrillation. The examiner concluded, in absolute terms, heart failure, ischemic heart disease and hypertension were the most common risk factors.

The January 2016 report of VA examination addendum opinion reflects that there is no objective medical evidence supporting that the Veteran's atrial fibrillation has been uncontrolled (aggravated) beyond natural progression. His diabetes is well controlled. The examiner opined that the Veteran's atrial fibrillation is not aggravated by his diabetes because his diabetes is well controlled and his atrial fibrillation is well controlled. The examiner explained that if the Veteran's atrial fibrillation was aggravated by his diabetes, his atrial fibrillation would be sustained with periods of uncontrolled rate and the Veteran would be symptomatic, requiring multiple oral medications to control rate and rhythm along with cardioeversion and/or EP study with intervention.

The examiner explained that the Veteran's atrial fibrillation was paroxysmal which means it fluctuated in occurrence. However, the prescribed Sotalol was controlling his atrial fibrillation well. Similarly, the Veteran's diabetes was well controlled on metformin and he was prescribed no other medication for management of his diabetes. 

The examiner concluded that research did not document diabetes as a risk factor for the development of atrial fibrillation or that atrial fibrillation was a complication of diabetes. The examiner acknowledged that there was some remote reference to diabetes being a risk factor for atrial fibrillation; however, it was only a risk factor and did not support a direct link showing diabetes causes atrial fibrillation.

The March 2016 report of VA examination addendum opinion reflects the examiner's extensive review of the evidence. The examiner found no medical evidence supporting that the Veteran's atrial fibrillation had been uncontrolled (aggravated) beyond natural progression by his PTSD. The examiner explained that the medical literature did not support the link between atrial fibrillation and aggravation by PTSD because PTSD was not listed as a risk factor for the development of atrial fibrillation. The examiner explained that the Veteran did not require medication to manage his PTSD symptoms. Further, his last reported episode of atrial fibrillation was in 2010. His atrial fibrillation is not out of control or aggravated by his PTSD as it is not continuous and he is on the same dosage of Sotalol as was documented in records dating back to 2009. The examiner noted that medical research suggested PTSD increased the risk for heart attack/heart disease and not atrial fibrillation.

Though the Veteran has current atrial fibrillation, the preponderance of the evidence is against a finding of a linkage between the atrial fibrillation and a service-connected disability, namely diabetes mellitus and PTSD. Rather, the evidence shows that the Veteran's current atrial fibrillation was not caused or aggravated by his service-connected diabetes mellitus and/or PTSD. (See May 2015 VA examination report and January and March 2016 VA examination report addendums). 

These conclusions are probative as they are based on facts presented by both the service and post-service treatment records and the assertions made by the Veteran at the time of the VA examination. While an October 2011 statement from the Veteran's treating primary care physician opines that the Veteran's service-connected PTSD "certainly aggravated and probably caused the atrial fibrillation," the physician provided no additional support (i.e., no evidence of aggravation or causation of the atrial fibrillation by the PTSD) for this bare conclusion, the Board affords this opinion little probative value. 

In May 2014 statements, the Veteran's treating physicians explained that atrial fibrillation was more common in patients with diabetes mellitus (and hypertension) and opined that fluctuations of blood sugars result in an exacerbation of atrial fibrillation. However, in the May 2015 report of VA examination, the examiner explained that increased risk factor was not synonymous with etiological connection (i.e., there was increased risk of atrial fibrillation but no etiological connection of diabetes mellitus to atrial fibrillation). The January 2016 report of VA examination addendum opinion reflects that the Veteran's diabetes was well controlled (i.e., there were no fluctuations of blood sugars). 

Here, the more probative opinions are the opinions offered by the VA examiner in May 2015, January 2016 and March 2016. The VA examiner considered the Veteran's assertions, extensively reviewed the Veteran's entire claims file and medical research literature and concluded that there was simply insufficient information to link his atrial fibrillation to his service-connected diabetes and/or PTSD. The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in February 2016. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

As atrial fibrillation is not an ischemic heart disease, service connection is not warranted on the presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

The only other evidence supporting this claim are the various general lay assertions. The Veteran is competent to state that he is service-connected for diabetes mellitus and PTSD. However, he is a lay person and is not competent to establish that he has current atrial fibrillation related thereto.

The Veteran is not competent to establish that his current atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus and/or PTSD. He is not competent to offer opinion as to etiology of any atrial fibrillation. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
The claim of entitlement to service connection for atrial fibrillation must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for atrial fibrillation is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


